 



EXHIBIT 10.1

THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

SETTLEMENT AND LICENSE AGREEMENT

     This Settlement and License Agreement (the “Agreement”) is entered into as
of the Effective Date defined below in paragraph 1.2, by (i) ENZO LIFE SCIENCES,
INC. (“LIFE SCIENCES”) and ENZO BIOCHEM, INC. (“BIOCHEM” and referred to
collectively herein, with LIFE SCIENCES, as “ENZO”), and (ii) DIGENE CORPORATION
(“DIGENE”).

     WHEREAS, LIFE SCIENCES is the owner of all rights in and to United States
Patent No. 6,221,581 (hereinafter the “‘581 patent”);

     WHEREAS, LIFE SCIENCES is a wholly owned subsidiary corporation of BIOCHEM;

     WHEREAS, ENZO and DIGENE are currently engaged in litigation involving the
‘581 patent in the United States District Court for the District of Delaware, in
a case entitled Enzo Life Sciences v. Digene Corp., Civil Action No. 02-212-JJF
(the “Litigation”);

     WHEREAS, LIFE SCIENCES filed a complaint in the Litigation alleging that
DIGENE has willfully infringed the ‘581 patent by making, selling and/or using
certain products, as identified in the complaint and the Litigation;

     WHEREAS, DIGENE filed an answer and counterclaims in the Litigation
alleging that it does not infringe the ‘581 patent, and further, that the ‘581
patent is invalid and unenforceable;

     WHEREAS, DIGENE filed counterclaims against BIOCHEM in the Litigation
alleging damages from various alleged business torts;

     WHEREAS, BIOCHEM filed an answer to DIGENE’s counterclaims in the
Litigation denying any liability for the business torts alleged by DIGENE;

     WHEREAS, ENZO and DIGENE desire to fully and finally settle and resolve the
Litigation and all claims, counterclaims, and defenses asserted therein and all
issues involved therein, without resort to further litigation, and in accordance
with the provisions of this Agreement; and

     WHEREAS, DIGENE desires to acquire from ENZO a license under the Licensed
Patents, as defined herein below, and clearance under ENZO’s patent portfolio,
as set forth herein and subject to the limitations herein, to make, have made,
use, sell, offer to sell and import Licensed Products, as defined hereinbelow;

     NOW, THEREFORE, in consideration of the premises and promises contained
herein, ENZO and DIGENE (each a “Party” and collectively, the “Parties”) agree
as follows:

 



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Article I: DEFINITIONS

1.1 “Affiliate” of a Party means any corporation, company, firm, partnership or
other entity that directly or indirectly controls, is controlled by or is under
common control with the Party in question. For purposes of this definition,
“control” shall mean the ownership, directly or indirectly, of fifty percent
(50%) or more of the issued share capital or shares of stock entitled to vote
for the election of directors, in the case of a corporation, or fifty percent
(50%) or more of the equity interests in the case of any other entity, or the
legal power to direct or cause the direction of the general management and
policies of the entity in question.

1.2 “Effective Date” of this Agreement shall be as of September 30, 2004 and
upon receipt of the First Payment recited in paragraph 3.1 of this Agreement.

1.3 “Licensed Patents” means U.S. Patent No. 6,221,581 and any and all U.S.
patents that claim priority to any patent application to which the ‘581 patent
claims the benefit of priority, and any foreign (non-U.S.) counterparts of any
of the foregoing U.S. patents.

1.4 “Licensed Products” means all products, including test kits, as well as
systems, reagents, accessories, consumables, devices and instruments intended
for use with same, their methods or means of making, and their methods or means
of use embraced by at least one claim of the Licensed Patents. Licensed Products
include all products that absent the license granted herein would infringe (or
the use of which would infringe) any claim of the ‘581 patent. Explicitly
included as Licensed Products are the DIGENE Hybrid Capture 1, Hybrid Capture 2,
Hybrid Capture 3 and SHARP products identified in Exhibit 1 hereto. DIGENE
warrants that the trade name “HYBRID CAPTURE” is a registered trademark of
DIGENE, and the Parties agree that (a) the use of that trade name in conjunction
with the making, having made, using, selling, offering for sale and/or
importation of any product shall not be deemed an admission by DIGENE that such
products are Licensed Products and/or share any one or more of the attributes of
Licensed Products; and (b) the products listed on Exhibit 1 to this Agreement as
of the Effective Date are the only products offered for sale or sold by DIGENE
or its Affiliates as of the Effective Date that are required to be identified as
Licensed Products under this Agreement. The term “Licensed Products” shall
prospectively include any Future Licensed Products, as that term is used and
defined hereinunder.

1.5 “Licensed Territory” means the entire world.

1.6 “Net Sales” means the greater of (1) the gross amount invoiced by DIGENE and
its Affiliates for the sale, transfer, use or other disposition of test kits
referenced in paragraph 1.4 above or (2) ninety-three percent (93%) of the gross
amount invoiced by DIGENE and its Affiliates for the sale, transfer, use or
other disposition of all Licensed Products , less for both (1) or (2),
respectively: (a) usual and customary trade discounts actually taken for the
test kits or all Licensed Products, respectively; (b) forwarding expenses,
freight, taxes, fees, duties, postage and other similar items routinely actually
paid and invoiced by DIGENE or its Affiliates for the test kits or all Licensed
Products, respectively; and (c) credits actually given for the test kits or all

2



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Licensed Products, respectively. Net Sales shall be calculated on the price from
DIGENE or its Affiliates to distributors, agents and customers, and not on sales
between or among DIGENE and its Affiliates.. The ninety-three percent (93%)
calculation shall be made on an annual basis and DIGENE shall make the necessary
payments, if any, with the fourth quarter Running Royalties payments as provided
in paragraph 3.7.

1.7 “Bankruptcy Event” means the Party in question becomes insolvent, or
voluntarily or involuntary proceedings by or against such Party are instituted
in bankruptcy or under any insolvency law, or a receiver or custodian is
appointed for such Party, or proceedings are instituted by or against such Party
for corporate reorganization or the dissolution of such Party, which
proceedings, if involuntary, shall not have been dismissed within sixty (60)
days after the date of filing, or such Party makes an assignment for the benefit
of its creditors, or substantially all of the assets of such Party are seized or
attached and not released within sixty (60) days thereafter.

1.8 “Future Licensed Products” means any Licensed Product not covered by
Exhibit 1 which, as of the Effective Date of this Agreement, is not commercially
made, used, sold, offered for sale or imported by DIGENE.

1.9 “Joint Stipulation and Order of Dismissal with Prejudice” means the
stipulation of dismissal of the Litigation, with prejudice, including all
claims, counterclaims and defenses asserted therein as between BIOCHEM, LIFE
SCIENCES and DIGENE, attached hereto as Exhibit 2 and incorporated herein by
reference.

Article II: LICENSE GRANT

2.1 License Grant: ENZO hereby grants DIGENE an irrevocable, non-exclusive,
royalty-bearing license under the Licensed Patents to make, have made, use,
sell, offer to sell or import Licensed Products in the Licensed Territory.

Article III: PAYMENTS, ROYALTIES AND DISMISSAL OF THE LITIGATION

3.1 First Payment. As consideration for the execution of this Agreement and the
Joint Stipulation and Order of Dismissal with Prejudice, on the date of
execution of this Agreement DIGENE shall pay LIFE SCIENCES, on behalf of ENZO
and in full satisfaction of the payment owed to ENZO under this paragraph 3.1, a
First Payment of U.S. $16,000,000.00 ( sixteen million U.S. dollars) by wire
transfer to the following bank account for LIFE SCIENCES: CITIBANK Account No.
020-047478 and ABA Routing No. 21000089. Of the foregoing amount, DIGENE may
credit U.S. $2,000,000.00 (two million U.S. dollars) against any payments due to
ENZO for either the Running Royalties or the first Additional Guaranteed Payment
under paragraph 3.3 of this Agreement until such credit is fully applied. Upon
filing of the Joint Stipulation and Order of Dismissal with Prejudice, this
First Payment by DIGENE to ENZO shall be irrevocable.

3



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

3.2 Dismissal of the Litigation. Upon execution of this Agreement, ENZO and
DIGENE shall cause their attorneys to file the Joint Stipulation and Order of
Dismissal with Prejudice, in identical form as Exhibit 2 attached hereto, and
incorporated herein by reference, which shall be executed and filed with the
Court in the Litigation within three (3) days after payment of the First Payment
stated in paragraph 3.1 of this Agreement.

3.3 Additional Guaranteed Payments. As further consideration for the execution
of this Agreement and the Joint Stipulation and Order of Dismissal with
Prejudice, DIGENE shall pay LIFE SCIENCES, on behalf of ENZO, and in full
satisfaction of the payments owed to ENZO under this paragraph 3.3, five
Additional Guaranteed Payments, the first in the amount of U.S. $2,500,000.00
(two million five hundred thousand U.S. dollars), and the remaining four each in
the amount of U.S. $3,500,000.00 (three million five hundred thousand U.S.
dollars) for the annual periods ending September 30, 2005, 2006, 2007, 2008 and
2009. DIGENE shall pay these five Additional Guaranteed Payments as of
September 30 of each of 2005, 2006, 2007, 2008 and 2009 (with payment to be made
by November 14 of each such year), less a credit in the amount of Running
Royalties due and actually paid to LIFE SCIENCES pursuant to paragraph 3.4 of
this Agreement for the preceding one-year period (i.e., October 1, 2004 to
September 30, 2005 for the first annual period and, for each of the four
subsequent annual periods, October 1 of the preceding year to September 30,
2006, 2007, 2008 and 2009 ) with respect to which such Additional Guaranteed
Payment is being made and, solely in the case of the first Additional Guaranteed
Payment due by September 30, 2005, also less the remaining credit, if any, of
the U.S. $2,000,000.00 (two million U.S. dollars) credit described in paragraph
3.1 of this Agreement. The application of the foregoing credits (other than the
credit specified in paragraph 3.1 of this Agreement) and the actual payment of
the Additional Guaranteed Payments shall be carried out in accordance with the
provisions of paragraph 3.7 of this Agreement, i.e., the amount, if any,
necessary to equal an Additional Guaranteed Payment will be made with the
payment of Running Royalties for the fourth quarter of each of the five annual
periods. The credit set forth in paragraph 3.1 may be taken by DIGENE as a
pre-payment of Running Royalties over the course of the first annual period
running from October 1, 2004 to September 30, 2005, until such U.S.
$2,000,000.00 credit has been fully taken, with the understanding that any such
pre-payment credits taken by DIGENE against Running Royalties due in that first
annual period shall reduce (by the same amount as the credit so taken) the
amount of credit that DIGENE may take against the first Additional Guaranteed
Payment due as of September 30, 2005. DIGENE shall provide ENZO with a report
indicating the portion of the credit taken with each Running Royalties report
provided in such first annual period pursuant to paragraph 7.1 of this
Agreement. The Additional Guaranteed Payments are each guaranteed and
irrevocable. In the event that DIGENE becomes subject to a Bankruptcy Event,
LIFE SCIENCES may declare the entire unpaid balance of the Additional Guaranteed
Payments immediately due and payable by providing DIGENE with written notice of
same. Moreover, DIGENE shall be obligated to pay the full amount of all such
unpaid Additional Guaranteed Payments under the schedule set forth in this
paragraph, notwithstanding any prior termination of this Agreement for any
reason, and DIGENE’s obligation to pay same on that schedule shall survive any
such termination of the entire Agreement or any part thereof.

4



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

3.4 Running Royalties: In consideration for the license and rights granted it by
ENZO in Article II of this Agreement, DIGENE shall pay LIFE SCIENCES, on behalf
of ENZO and in full satisfaction of the payments owed to ENZO under this
paragraph 3.4, running royalties on Net Sales in the Licensed Territory (the
“Running Royalties”) based on the following Net Sales levels at the stated rates
for each annual period, with the first annual period starting on October 1,
2004:

         
The first $100 million
    * *%
The next $50 million
    * *%
The next $100 million
    * *%
All in excess of $250 million
    * *%

** The information omitted is confidential and has been filed separately with
the commission pursuant to Rule 24b-2.

In the event the provisions of paragraph 3.6 apply during the term of this
Agreement, the Running Royalties will be calculated based upon the Adjusted
Royalty Rate rather than the rates set forth above.

3.5 All Running Royalties paid by DIGENE for Licensed Products under this
Agreement, and DIGENE’s obligation to pay them, shall be irrevocable, subject
only to the following sentences of this paragraph. DIGENE’s obligation to pay
Running Royalties for Licensed Products shall extend through and until April 24,
2018, and shall only be relieved prior to that date if all of the claims of the
Licensed Patents are determined to be invalid or unenforceable in a final
judgment from which no appeal has been or can be taken, provided that neither
DIGENE nor any of its Affiliates was involved in any respect with any proceeding
that resulted in such an unenforceability of invalidity finding, except as
required by Court order or otherwise required by law. However, even if all of
the claims of the Licensed Patents are determined to be invalid and/or
unenforceable in a final judgment from which no appeal has been or can be taken,
DIGENE’s obligations and duties to pay the First Payment and the Additional
Guaranteed Payments shall survive such a determination, and DIGENE’s obligations
and duties to pay Running Royalties incurred up to the date of that
determination shall likewise survive that determination.

3.6 DIGENE shall be deemed a most favored licensee with respect to the Licensed
Patents, with its most favored treatment being limited to the following
provisions of this paragraph: if ENZO as of or after the Effective Date enters
into a license for one or more of the Licensed Patents with a third party other
than DIGENE, at an effective royalty rate (taking into account all consideration
received for the rights granted) that is less than the effective Running Royalty
rate paid and/or owed by DIGENE under this Agreement at such time, DIGENE shall
be entitled to a reduction in the effective rate of its Running Royalties to a
rate not to exceed any such other licenses (the “Adjusted Royalty Rate”). In
such instances, DIGENE shall be entitled to a credit against any future Running
Royalties in the amount of any such Running Royalties already paid by DIGENE on
sales occurring after the date ENZO entered into such license with a third party

5



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

other than DIGENE at the Running Royalty rates set forth in paragraph 3.4, less
the amount that would have been due ENZO in such periods for sales in accordance
with the Adjusted Royalty Rate; provided, however, that nothing in this
paragraph 3.6 or any other part of this Agreement shall impact in any way the
obligations and duties of DIGENE to pay the entire amounts of the First Payment
and the Additional Guaranteed Payments specified in paragraphs 3.1 and 3.3
above.

3.7 Payment of Running Royalties and Additional Guaranteed Payments. DIGENE
shall pay the Running Royalties, at the rates set forth in paragraph 3.4 or at
the Adjusted Royalty Rate described in paragraph 3.6, as the case may be, on a
quarterly basis in accordance with the provisions of paragraph 7.1 of this
Agreement. In each twelve month period beginning October 1, 2004 and ending as
of September 30, 2009 for which an Annual Guaranteed Payment is due, DIGENE
shall credit the Running Royalties paid for each of the four quarters in such
annual period against the Annual Guaranteed Payment due as of September 30 for
such annual period. DIGENE will make the payment, if any, necessary to make the
amount of such Running Royalties equal the Annual Guaranteed Payment for such
annual period on the date when the fourth quarter Running Royalties are paid for
such annual period, which date shall be within 45 days after the end of such
fourth quarter as described in paragraph 7.1. In the event that the Running
Royalties in any of the five, twelve month periods beginning on October 1, 2004
and ending on September 30, 2009 exceeds the Additional Guaranteed Payment due
on September 30 of any of the years falling within that time, the Parties agree
that DIGENE is not entitled to a refund of the difference between the Running
Royalties for that annual period and the Additional Guaranteed Payment for that
annual period, which difference shall instead by kept by LIFE SCIENCES.

3.8 In the event that DIGENE intends in the future to sell or offer for sale any
product that DIGENE contends is a Future Licensed Product, DIGENE shall, within
no less than thirty (30) days prior to the first such sale or offer for sale of
such Future Licensed Product, provide ENZO with notice in writing of such
intent. Such Future Licensed Product shall thereafter be included as a Licensed
Product under this Agreement, and shall thereafter be subject to all other
provisions and limitations of this Agreement, including, without limitation,
application of the Running Royalties at the applicable rates as set forth herein
to the sales of such Future Licensed Product. Any dispute over whether a given
product is a Future Licensed Product shall be resolved in accordance with the
provisions of paragraph 12.2 of this Agreement.

Article IV: WARRANTIES, COVENANTS AND LITIGATION RELEASES

4.1 (a) With regard to the Licensed Products listed on Exhibit 1 of this
Agreement, during the term of this Agreement: (1) ENZO covenants that it will
not assert any claims against or sue DIGENE (or its Affiliates, contract
manufacturers, distributors or customers) with respect to any past matter (i.e.,
one occurring prior to the Effective Date of this Agreement) relating to those
Exhibit 1 Licensed Products, and (2) ENZO covenants that it will not assert any
claims against or sue DIGENE (or its Affiliates, contract manufacturers,
distributors or customers) for infringement of any patent owned or controlled by
ENZO on account of the manufacture (by

6



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

DIGENE, its Affiliates or its contract manufacturers), use, sale, offer for
sale, or importation of any such Licensed Product listed on Exhibit 1; (b) With
regard to any Licensed Product not listed on Exhibit 1 of this Agreement
(including any Future Licensed Product), during the term of this Agreement, and
solely with regard to the Licensed Patents identified herein, ENZO covenants
that it will not assert any claims against or sue DIGENE (or its Affiliates,
contract manufacturers, distributors or customers) for infringement of the
Licensed Patents on account of the manufacture (by DIGENE, its Affiliates or its
contract manufacturers), use, sale, offer for sale, or importation of any such
Licensed Products that are not listed on Exhibit 1; (c) During the term of this
Agreement, solely with regard to any Licensed Product not listed on Exhibit 1 of
this Agreement that is covered by one or more of the same claims, either
literally or under the doctrine of equivalents, in any existing (as of the
Effective Date) ENZO patent or existing (as of the Effective Date) patent
application (or one or more of the same claims in any ENZO patents or
applications claiming priority from any such existing patents or existing patent
applications) that also cover Licensed Products listed on Exhibit 1, ENZO
covenants that it will not assert any claims against or sue DIGENE (or its
Affiliates, contract manufacturers, distributors or customers) for patent
infringement solely with regard to the foregoing same claims in any existing (as
of the Effective Date) ENZO patent or existing (as of the Effective Date) patent
application issuing as a patent (or with regard to the foregoing same claims in
any ENZO patents claiming priority from any such existing patents or existing
patent applications), on account of the manufacture (by DIGENE, its Affiliates
or its contract manufacturers), use, sale, offer for sale, or importation of any
such Licensed Products not listed on Exhibit 1; (d) During the term of this
Agreement, DIGENE covenants that it will not, and its Affiliates will not,
initiate or conduct on its own, or assist or participate (except as required by
Court order or otherwise required by law) with any third party in initiating,
conducting or defending, any court or administrative proceeding relating to the
Licensed Patents; and (e) each of the foregoing covenants in this paragraph 4.1
shall survive the expiration on April 24, 2018 or earlier termination of this
Agreement pursuant to paragraph 6.1 hereof. DIGENE shall not be obligated to
assist ENZO in any such actions taken against any third parties for infringement
of the Licensed Patents or taken by third parties against any of the Licensed
Patents;

4.2 Upon LIFE SCIENCES’ receipt, on behalf of ENZO, of the First Payment
required by paragraph 3.1 of this Agreement, (i) ENZO (and its past, present and
future subsidiaries, parents, officers, directors, legal representatives,
shareholders, predecessors, successors, heirs, Affiliates, assigns, agents,
attorneys, representatives and employees) shall release DIGENE (and its contract
manufacturers, distributors and customers) and all of DIGENE’s past, present and
future subsidiaries, parents, officers, directors, legal representatives,
shareholders, predecessors, successors, heirs, Affiliates, assigns, agents,
attorneys, representatives and employees from all past claims against such
released parties for all claims asserted or that could have been asserted with
respect to the Licensed Products listed on Exhibit 1, including all claims that
the Licensed Products listed on Exhibit 1 infringe the Licensed Patents or any
other patents owned or controlled by ENZO, and (ii) DIGENE shall release ENZO
and all of ENZO’s past, present and future subsidiaries, parents, officers,
directors, legal representatives, shareholders, predecessors, successors, heirs,
Affiliates, assigns, agents, attorneys, representatives and

7



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

employees from all claims asserted or that could have been asserted in the
Litigation, and from all claims arising from the assertion of the ‘581 patent
and any other patent owned or controlled by ENZO against DIGENE with respect to
Licensed Products listed on Exhibit 1.

4.3 ENZO represents and warrants to DIGENE as follows:

(a) ENZO has the full and unencumbered right, power and authority to enter into
this Agreement, ENZO has the full and unencumbered right to grant the license
rights granted by ENZO to DIGENE hereunder, and otherwise to carry out its
obligations hereunder and that, upon execution, this Agreement shall constitute
a legal, valid and binding agreement of ENZO, enforceable in accordance with its
terms.

(b) ENZO owns all right, title, and interest in and to the Licensed Patents free
of any claims of third parties. No third party has made any claim of ownership
of, or interest in, the Licensed Patents and no basis for such a claim is known
to ENZO.

(c) ENZO is the only person with the power to enforce the Licensed Patents.

(d) ENZO has not licensed or granted to any third party, and shall not license
or grant to any third party during the term of this Agreement, any rights in or
to the Licensed Patents that are inconsistent with any rights granted by ENZO to
DIGENE hereunder. If ENZO licenses or grants rights under the Licensed Patents
to any other party, ENZO will provide DIGENE with written notice identifying the
name of the party licensed. DIGENE shall be permitted to review any such license
under appropriate confidentiality terms, to enable it to ensure compliance with
the provisions of this Agreement, including but not limited to the requirements
of paragraph 3.6.

(e) ENZO has not received any written notice or claim, and is not otherwise
aware that any Licensed Product infringes or misappropriates the proprietary
rights of any third party.

(f) There is no action or proceeding pending or, in so far as ENZO knows,
threatened against ENZO before any court, administrative agency or other
tribunal which could impact upon ENZO’s right, power and authority to enter into
this

8



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Agreement, to grant the license rights granted by ENZO to DIGENE hereunder, or
to otherwise carry out its obligations hereunder.

(g) In the event that ENZO has knowledge or is informed by DIGENE or a third
party that any person is or may be infringing the Licensed Patents, ENZO shall
use its best efforts to cause such person to cease and desist from any and all
infringing activities, including without limitation filing suit for patent
infringement (including contributory infringement or inducement to infringe)
against such person at ENZO’s sole cost and expense. In the event that ENZO does
not promptly take such action, ENZO hereby assigns to DIGENE the right to take
such action at DIGENE’s sole cost and expense, with DIGENE retaining any and all
recovery including but not limited to any and all monetary damages, costs and
attorneys’ fees recovered. Nothing contained herein shall obligate DIGENE to
take such action.

4.4 DIGENE represents and warrants to ENZO as follows:

(a) DIGENE has the full and unencumbered right, power and authority to enter
into this Agreement and otherwise to carry out its obligations hereunder and
that, upon execution, this Agreement shall constitute a legal, valid and binding
agreement of DIGENE, enforceable in accordance with its terms.

(b) There is no action or proceeding pending or, in so far as DIGENE knows,
threatened against DIGENE before any court, administrative agency or other
tribunal which could impact upon DIGENE’s right, power and authority to enter
into this Agreement or to otherwise carry out its obligations hereunder.

(c) DIGENE shall not bind or purport to bind ENZO to any affirmation,
representation or warranty with respect to the Licensed Patents or the Licensed
Products to any third party.

4.6 EXCEPT FOR THE EXPRESS WARRANTIES CONTAINED IN THIS AGREEMENT, THE LICENSED
PATENTS ARE LICENSED TO DIGENE “AS IS.” NEITHER ENZO NOR DIGENE MAKES ANY OTHER
WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, IN FACT OR IN LAW, CONCERNING
THE LICENSED PATENTS OR ANY OTHER MATTER COVERED BY THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTIES OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, AND INCLUDING, WITHOUT LIMITATION, ANY
WARRANTIES ARISING BY STATUTE OR OTHERWISE AT LAW OR FROM A COURSE OF DEALING,
USAGE OR TRADE.

9



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

4.7 EXCEPT FOR THE INDEMNIFICATION OBLIGATIONS OF DIGENE UNDER ARTICLE V,
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY HERETO FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING LOST
PROFITS, LOST SAVINGS AND PRICE EROSION) SUFFERED OR INCURRED BY SUCH OTHER
PARTY IN CONNECTION WITH THE LICENSED PATENTS, THE LICENSED PRODUCTS, OR ANY
OTHER MATTER COVERED BY THIS AGREEMENT, EVEN IF SUCH OTHER PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

4.8 NO IMPLIED OR EXPRESS LICENSE IS BEING GRANTED TO DIGENE (OR ITS AFFILIATES,
CONTRACT MANUFACTURERS, DISTRIBUTORS OR CUSTOMERS) UNDER THIS AGREEMENT UNDER
ANY ENZO PATENT OTHER THAN AS PROVIDED FOR IN THIS AGREEMENT, INCLUDING, BUT NOT
LIMITED TO, PARAGRAPHS 2.1 AND 4.1, SUBJECT TO ALL OF THE LIMITATIONS OF THIS
AGREEMENT, AND NO IMPLIED OR EXPRESS COVENANT NOT TO SUE IS BEING GRANTED TO
DIGENE (OR ITS AFFILIATES, CONTRACT MANUFACTURERS, DISTRIBUTORS OR CUSTOMERS)
FOR ANY ENZO PATENT UNDER THIS AGREEMENT EXCEPT FOR THE EXPRESS COVENANT NOT TO
SUE DIGENE (OR ITS AFFILIATES, CONTRACT MANUFACTURERS, DISTRIBUTORS OR
CUSTOMERS) WITH RESPECT TO THE LICENSED PRODUCTS LISTED ON EXHIBIT 1 UNDER ANY
ENZO PATENT, INCLUDING THE LICENSED PATENTS, AND THE EXPRESS COVENANT NOT TO SUE
DIGENE (OR ITS AFFILIATES, CONTRACT MANUFACTURERS, DISTRIBUTORS OR CUSTOMERS)
WITH RESPECT TO ANY LICENSED PRODUCT (INCLUDING THOSE NOT LISTED ON EXHIBIT 1)
UNDER THE LICENSED PATENTS, BOTH SUBJECT TO ALL OF THE LIMITATIONS OF THIS
AGREEMENT.

4.9 THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THE FOREGOING DISCLAIMERS AND
LIMITATIONS OF LIABILITY REPRESENT BARGAINED FOR ALLOCATIONS OF RISK, AND THAT
THE ECONOMICS, TERMS AND CONDITIONS OF THIS AGREEMENT REFLECT SUCH ALLOCATIONS.

Article V: INDEMNIFICATION

5.1 DIGENE hereby fully indemnifies ENZO and all of its past, present and future
Affiliates, subsidiaries, parents, officers, directors, legal representatives,
shareholders, predecessors, successors, heirs, assigns, agents, attorneys,
representatives and employees (collectively, “ENZO Indemnitees”) from any past,
present or future action or claim for damages of any sort against any of them,
that stems from or relates in any way to DIGENE’s or any of its Affiliates’ sale
or other disposition of any Licensed Product. In the event that any such action
or claim is brought against any of the ENZO Indemnitees, DIGENE shall assume
control of such action or claim and

10



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

agrees to fully defend any of them against that action or claim, including, but
not limited to, paying for all attorneys’ fees (of the attorneys of DIGENE’s
choosing, after consultation with ENZO) and costs necessary to fully defend that
action or claim and fully satisfying any monetary award entered against any of
them relating to that action or claim. No ENZO Indemnitee shall be entitled to
settle or defend any such action or claim. DIGENE is not obligated to indemnify
the ENZO Indemnitees except as expressly provided for in this paragraph.

5.2 If any action, claim, suit, proceeding or investigation arises as to which a
right of indemnification provided in this Article V applies, the ENZO Indemnitee
in question shall promptly notify DIGENE thereof in writing, and allow DIGENE,
its insurers and any other entity that DIGENE reasonably deems necessary or
appropriate under the circumstances to assume direction and control of the
defense against such action, claim, suit, proceeding or investigation, at
DIGENE’s sole expense, including the settlement thereof at the sole option of
DIGENE or its insurers. Failure by the ENZO Indemnitee to so notify DIGENE
within a reasonable period of time shall relieve DIGENE from the obligation to
indemnify the ENZO Indemnitee only to the extent that DIGENE suffers actual
prejudice as a result of such failure. Each ENZO Indemnitee shall fully
cooperate with DIGENE and its insurer in the disposition of any such action,
claim, suit, proceeding or investigation with regard to all reasonable requests
for such cooperation.

5.3 DIGENE and ENZO agree to negotiate in good faith a potential agreement to
add ENZO as an additional insured on DIGENE’s product liability insurance
policy.

Article VI: TERM AND TERMINATION

6.1 The term of this Agreement shall begin as of the Effective Date and extend
through and until the earlier of April 24, 2018 or the date by which all of the
claims of the Licensed Patents are determined to be invalid or unenforceable in
a final judgment from which no appeal has been or can be taken, provided that
neither DIGENE nor any of its Affiliates was involved in any respect with any
proceeding that resulted in such an unenforceability of invalidity finding,
except as required by Court order or otherwise required by law. DIGENE shall be
obligated to pay the Additional Guaranteed Payments set forth in paragraph 3.3
of this Agreement, notwithstanding any prior termination of this Agreement.

6.2 This Agreement is irrevocable with respect to the duties, obligations and
rights of each Party as to the Licensed Products, with the express understanding
that (except as set forth in paragraph 4.1 of this Agreement) nothing in this
Agreement, including the irrevocability provisions of this paragraph, shall
preclude ENZO from asserting against DIGENE in the future a patent that is not a
Licensed Patent with regard to a Licensed Product that is not listed on
Exhibit 1 of this Agreement.

Article VII: RECORD KEEPING, PAYMENT AND REPORTS

7.1 DIGENE shall within forty-five (45) days after the end of each calendar
quarter, time being of the essence, send to ENZO a written statement, certified
by DIGENE, showing for such

11



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

calendar quarter the Net Sales and quantities of Licensed Products sold during
the quarter and the calculation of and amount of Running Royalties due. Such
statements shall be accompanied by a payment of the total amount of Running
Royalties due, subject to the provisions of Article III of this Agreement.
Payment shall be made by wire transfer to an account designated by ENZO in
advance of the payment. Any late payment shall accrue interest at the lower of
one and one-half percent (1.5%) per month or the highest rate permitted by law.
If no Running Royalties are due, DIGENE shall nevertheless render a statement to
reflect such fact, along with a detailed written explanation of why it contends
that no Running Royalties are due.

7.2 Receipt or acceptance by ENZO of any report furnished pursuant to this
Agreement or any sums paid hereunder, shall not preclude ENZO from questioning
the correctness thereof at a later date, subject to the time limitations set
forth below in paragraph 7.4.

7.3 DIGENE shall maintain, and cause to be maintained by its Affiliates,
complete and accurate books and records with respect to Net Sales and all
Running Royalties paid or payable by DIGENE under this Agreement, along with
such other reconciliation and other information as may be necessary or desirable
to calculate or verify all Net Sales and the consideration paid or payable by
DIGENE under this Agreement. DIGENE and such Affiliates shall maintain such
books and records in accordance with generally accepted accounting principles
consistently applied and for a period of three (3) years after the submission of
each report required to be submitted by DIGENE to ENZO under this Agreement;
provided, however, that if there is a good faith dispute between the Parties
continuing at the end of any such three (3) year period with respect to such
books or records, then the time period hereunder to maintain such books and
records under dispute shall be extended until such time as the dispute is
finally resolved.

7.4 ENZO shall have the right, through an independent accountant selected by it
and acceptable to and approved by DIGENE (which approval shall not be
unreasonably withheld or delayed), to have access to the relevant books and
records of DIGENE and its Affiliates during reasonable business hours, subject
to the records maintenance requirements set forth in paragraph 7.3, on thirty
(30) days prior written notice, for the purpose of verifying, inspecting or
auditing, at the sole expense of ENZO (except as provided for in paragraph 7.5
below), the Net Sales and the Running Royalties provided for pursuant to this
Agreement for any of the preceding two (2) years, but this right may not be
exercised more than once in any calendar year, and once exercised with respect
to any period, the books and records for such period cannot be reviewed again
except upon written request made by ENZO to DIGENE setting forth a reasonable
business basis for requiring such a subsequent review, as to which request
DIGENE shall not unreasonably withhold its consent. Said independent
representatives shall solicit or receive only information relating to or
necessary or desirable to verify or audit the accuracy of the information
reported and the payments made or due under this Agreement. DIGENE shall be
entitled to withhold approval of an accountant which ENZO nominates unless the
accountant agrees to sign a confidentiality agreement with DIGENE which shall
obligate such accountant to hold the information he or she receives from DIGENE
in confidence, except for disclosure to ENZO of information necessary to
establish the accuracy of the reports and amounts paid or

12



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

payable to ENZO. Such audit rights shall survive for three (3) years after the
expiration or termination of this Agreement.

7.5 Any underpayment determined pursuant to paragraph 7.4 above shall be paid
within thirty (30) days after the delivery of a detailed written accountants’
report to DIGENE and ENZO if neither DIGENE nor ENZO disputes the report. If the
Parties cannot agree with the accountants’ report following a good faith attempt
to reach such agreement within thirty (30) days, then any such disputed matter
shall be submitted to and determined by an independent accounting firm
acceptable to the Parties, which determination shall be final and binding,
absent manifest error. The fees and expenses of any such independent accounting
firm incurred in resolving such disputed matter shall be shared equally by
DIGENE and ENZO. In the event of any such underpayment by seven percent (7%) or
more, DIGENE shall also at the same time reimburse ENZO for the out-of-pocket
costs of the verification, inspection or audit conducted, plus interest at the
lower of one and one-half percent (1.5%) per month or the highest rate permitted
by law. Any overpayment shall be credited to the next payment due from DIGENE.
If no further payments from DIGENE will be due then a refund of any such
overpayment will be made within thirty (30) days after the delivery of a
detailed written accountants’ report to DIGENE and ENZO.

7.6 The provisions of this Article VII shall survive the expiration or sooner
termination of this Agreement.

Article VIII: NOTICES

8.1 All notices or other communications required or permitted hereunder shall be
in writing and shall be delivered personally, by facsimile, with delivery
confirmed electronically, or sent by certified, registered or express air mail,
postage prepaid, or by reputable overnight courier, and shall be deemed given
when so delivered personally, or by facsimile, or by overnight courier, or if
mailed, three days after the date of mailing, to the address of the Party set
forth below or to such other address as any Party hereto shall notify the other
Party hereto from time to time. However, the Parties further agree that each
Party shall provide the other Party with notice of execution of this Agreement
(along with a copy of the executed Agreement) by facsimile or same-day hand
delivery, with confirmation to follow by any of the other foregoing methods.

13



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

     
Notice to ENZO:
  Enzo Biochem, Inc.

  527 Madison Avenue. 9th Floor

  New York, New York 10022-4304

  Attention: Dr. Elazar Rabbani

  Fax: (212) 583-0150
 
   
Notice to DIGENE:
  Digene Corporation

  1201 Clopper Road

  Gaithersburg, Maryland 20878

  Attention: Chief Executive Officer

  Fax: (301) 944-7017

Article IX: MISCELLANEOUS

9.1 This Agreement is made under and shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware.

9.2 The paragraph headings contained herein are for reference only; such
headings are not a part of this Agreement, nor shall they in any way affect the
interpretation thereof.

9.3 The express or implied waiver by any Party of any right or breach of any
provision of this Agreement shall not constitute a continuing waiver of the same
or other provisions of this Agreement.

9.4 The Parties to this Agreement agree that it is the intention of none of them
to violate any public policy, statutes, or common laws. However, if any
sentence, paragraph, clause or combination of the same is held to be in
violation of any state or federal law or otherwise unenforceable by a court from
which no appeal is or can be taken, such sentences, paragraphs, clauses, or
combinations of the same shall be deleted and the remainder of this Agreement
shall remain binding. Promptly following the making of any such deletion, the
Parties shall meet and use their best efforts to mutually agree on acceptable
language to be added to this Agreement in replacement of the deleted language,
which replacement language shall be crafted to come as close as possible to
having the same economic effect as the deleted language which it replaces.

9.5 Subject to the terms and conditions herein provided, each of the Parties
hereto shall use its best efforts to take, or cause to be taken, all action, and
to do, or cause to be done, all things reasonably necessary, proper or advisable
under applicable laws and regulations to consummate and make effective the
transactions contemplated hereby. In the event that at any time after this
Agreement has become effective, any further action is necessary to carry out its
purposes, ENZO and DIGENE or the proper directors or officers of either, as the
case may be, shall take all such action without any further consideration
therefor.

9.6 This Agreement and the Joint Stipulation and Order of Dismissal with
Prejudice are the final and complete understanding of the Parties with respect
to the subject matter hereof,

14



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

superseding all prior agreements, understandings and discussions relating
thereto. Any modifications or renewal of this Agreement shall be in writing
signed by the Parties hereto.

9.7 The Parties to this Agreement may not assign this Agreement in whole or in
part without the other Party’s prior written consent, except that without such
consent either Party may assign this Agreement to an entity under common control
with, controlled by or which comes into the control of either Party, or to a
third party which succeeds to all or substantially all of its business to which
this Agreement relates. Any and all other assignments or attempted assignments
by either party shall be null and void ab initio and shall be without any legal
effect.

9.8 This Agreement may be signed by the Parties in separate counterparts, each
of which (including a facsimile copy thereof) when so executed shall be deemed
an original, and all of which when taken together shall constitute the original
Agreement.

9.9 No Party shall originate any publicity, news release or other public
announcement, written or oral, relating to this Agreement (including, without
limitation, the terms hereof), without the prior written approval of the other
Party, which shall not be unreasonably withheld, except (after prior written
notice to the other Party) as otherwise required by law or regulation,
including, without limitation, the Securities Act of 1933, as amended ( the
“Securities Act”), and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules and regulations of the Securities and Exchange
Commission (the “SEC”) thereunder, but only to the extent necessary to meet the
Party’s disclosure obligations thereunder. Neither Party shall object if the
other Party makes disclosures in its filings with the SEC regarding this
Agreement to satisfy such SEC disclosure obligations, pursuant to the disclosing
Party’s good faith belief that it has an obligation to do so. Moreover, nothing
in this paragraph or any other part of the Agreement shall preclude either Party
from making a public statement (without obtaining prior written consent of the
other Party), including a press or news release, limited to the statement that
the Litigation has been settled and a license under the patent-in-suit was
granted by ENZO to DIGENE under that settlement or which otherwise becomes
publicly available as a consequence of the aforementioned required SEC filings.
After the initial publication of such publicity, news release or other public
announcement, each of the Parties shall be entitled to redisclose such approved
information in subsequent publicity, news releases, other public announcements
or filings made with the SEC under the Securities Act or the Exchange Act
without first obtaining the written approval of the other Party. Should any
dispute, controversy or disagreement arise concerning any content of any such
publicity, the disputed language shall not be included in any such publicity or
otherwise publicly disclosed in any manner unless otherwise required by law or
regulation.

9.10 This Agreement shall not constitute an agreement on the part of DIGENE to
permit ENZO or any of its Affiliates to use any trademarks, service marks, or
trade names of DIGENE. This Agreement shall not constitute an agreement on the
part of ENZO to permit DIGENE or any of its Affiliates to use any trademarks,
service marks, or trade names of ENZO, except as required to comply with
Article X hereof.

15



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Article X: MARKING

10.1 DIGENE shall mark all Licensed Products in a manner sufficient to satisfy
the marking requirements of 35 U.S.C. § 287(a) or any other provisions of U.S.
or foreign law. The Parties will work in good faith to negotiate a reasonable
period of time for DIGENE to exhaust existing inventories and modify its
Licensed Products’ labeling, which shall be no less than six months and only
upon approval of the United States Food and Drug Administration to the extent
such approval is required.

Article XI: CONFIDENTIALITY

11.1 The Parties agree that each of them shall employ its best efforts to keep
the material terms of this Agreement, including, but not limited to, the Running
Royalty rates set forth in Article III of this Agreement confidential and not
disclose them to any third party, including by each seeking from the SEC
permission to maintain such royalty rates as confidential.

Article XII: DISPUTE RESOLUTION

12.1 Except as otherwise indicated in paragraph 7.4 and paragraph 12.2 hereof,
if any dispute, controversy or difference arises between the Parties out of, or
in connection with, this Agreement, or for the breach thereof, the Parties shall
promptly meet and attempt in good faith to resolve such dispute on a mutually
agreeable basis. If such dispute, controversy or difference is not resolved or
otherwise settled by the Parties within sixty (60) days after one Party has
given the other Party written notice of said dispute, controversy or difference,
it shall be resolved by litigation in the U.S. District Court for the District
of Delaware, which Court the Parties shall stipulate and seek to have retain
jurisdiction over the enforcement of this Agreement through provision in the
Joint Stipulation of and Order of Dismissal with Prejudice referenced in this
Agreement.

12.2 In the event that any dispute, controversy or difference arises between the
Parties out of, or in connection with, this Agreement with respect to whether a
product offered for sale by DIGENE as of the Effective Date, or not presently
offered for sale by DIGENE as of the Effective Date, but which DIGENE offers for
sale for the first time at any date subsequent to the Effective Date of this
Agreement, is subject to the terms of this Agreement, the Parties shall promptly
meet and attempt in good faith to resolve such dispute on a mutually agreeable
basis. If such dispute, controversy or difference is not resolved or otherwise
settled by the Parties within sixty (60) days after one Party has given the
other Party written notice of said dispute, controversy or difference, it shall
be resolved by binding arbitration before a panel of three independent
arbitrators in accordance with the procedures of the rules governing patent
disputes of the American Arbitration Association. The venue for any such
arbitration proceeding shall be Wilmington, Delaware. Within sixty (60) days
after the Effective Date, the Parties will mutually agree to procedures
governing any such arbitration proceeding and include such procedures as an
amendment to this Agreement.

16



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

     IN WITNESS WHEREOF, the Parties hereto have caused this Settlement and
License Agreement to be executed on October 13, 2004.

ENZO LIFE SCIENCES, INC.
ENZO BIOCHEM, INC.

By: /s/ Elazar Rabbani

--------------------------------------------------------------------------------

Name: Elazar Rabbani
Title: CEO

DIGENE CORPORATION

By: /s/ Evan Jones

--------------------------------------------------------------------------------

Name: Evan Jones
Title: CEO

17



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

EXHIBIT 1

     Licensed Products under this Exhibit 1 to the Agreement are the DIGENE
Hybrid Capture 1, Hybrid Capture 2, Hybrid Capture 3 and SHARP products that
were accused of infringement in the Litigation (as that term is defined in the
Agreement) and all products that DIGENE or its Affiliates have, as of the
Effective Date of the Agreement, offered for sale or sold, including test kits,
as well as systems, reagents, accessories, consumables, devices and instruments
intended for use with same, their methods or means of making, and their methods
or means of use embraced by at least one claim of the Licensed Patents.

18



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

EXHIBIT 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

          ENZO LIFE SCIENCES, INC.,    
 
       

  Plaintiff/    

  Counterclaim Defendant,    
 
        v.    
 
        DIGENE CORPORATION,    
 
       

  Defendant/   Civil Action No. 02-212-JJF

  Counterclaim-Plaintiff,    
 
        v.    
 
        ENZO BIOCHEM, INC.,    
 
       

  Counterclaim Defendant.    

JOINT STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

     Plaintiff-Counterclaim Defendant Enzo Life Sciences, Inc.,
Defendant-Counterclaim-Plaintiff Digene Corporation and Additional Counterclaim
Defendant Enzo Biochem, Inc. have agreed to settle all claims arising out of the
pleadings in this action, and all actions that could have been raised known or
unknown with respect to the accused products, on terms including entry of the
following Joint Stipulation and Order of Dismissal with Prejudice and a combined
Settlement and License Agreement. Therefore, it is hereby stipulated by the
parties and,

19



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

     ORDERED, ADJUDGED and DECREED that:



  1.   This Court has jurisdiction over the subject matter of this action and
over the parties. Venue is proper in this district.     2.   All claims,
counterclaims and defenses brought or raised by any party in this action are
dismissed, with prejudice.     3.   Each party shall bear its own costs and
attorney fees for this action.     4.   This Court retains jurisdiction over the
subject matter of this action and the parties hereto for the purpose of any
proceedings to enforce this Joint Stipulation and Order of Dismissal with
Prejudice and the Settlement and License Agreement referenced herein.     5.  
The parties hereto waive all right to appeal from, or obtain review of, this
Joint Stipulation And Order of Dismissal with Prejudice.

         

      IT IS SO ORDERED:
 
       
Date:
       

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

      United States District Judge

20



--------------------------------------------------------------------------------



 



THIS EXHIBIT HAS BEEN REDACTED AND IS THE A SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

STIPULATED AND AGREED TO:

     
Dated: October      , 2004
  Dated: October      , 2004
 
   
YOUNG, CONAWAY, STARGATT & TAYLOR, LLP
  MORRIS, JAMES, HITCHENS & WILLIAMS LLP
 
   

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Josy W. Ingersoll (No. 1088)
  Richard D. Kirk (No. 922)
The Brandywine Building
  222 Delaware Avenue, 10th Floor
1000 West Street, 17th Floor
  P.O. Box 2306
P.O. Box 391
  Wilmington, Delaware 19899
Wilmington, Delaware 19899-0391
  (302) 888-6800
(302) 571-6672
   
Attorneys for:
  Attorneys for Defendant/Counterclaim
Plaintiff/Counterclaim Defendant Enzo
  Plaintiff Digene Corporation
Life Sciences, Inc., and Additional
   
Counterclaim Defendant, Enzo Biochem, Inc.
         
Of Counsel:
  Of Counsel:
KENYON & KENYON
  PATTON BOGGS LLP
Richard L. DeLucia
  Marc R. Labgold, Ph.D.
Paul M. Richter, Jr.
  Richard J. Oparil
One Broadway
  Kevin M. Bell
New York, New York 10004
  8484 Westpark Drive
(212) 425-7200
  McLean, Virginia 22102

  (703) 744-8000

21